Citation Nr: 0934973	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  05-14 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to service connection for a low back disability.



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel










INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1989 to September 1998.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2003 rating decision by the Denver, Colorado Department of 
Veterans Affairs (VA) Regional Office (RO).  In February 
2007, this matter was remanded for further development.  In 
November 2008, the Board referred the case to the Veterans 
Health Administration (VHA) for an advisory medical opinion.  
An additional VHA advisory medical opinion was sought in 
April 2009.


FINDING OF FACT

Competent evidence reasonably establishes that the Veteran's 
current low back disability, chronic lumbar strain, is 
causally related to his service.


CONCLUSION OF LAW

Service connection for chronic lumbar strain is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  However, inasmuch as the 
benefit sought is being granted, there is no reason to 
belabor its impact in these matters.


Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability). Hickson v. West, 13 
Vet. App. 247, 248 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a). 

The Veteran states that he was involved in a truck accident 
and sustained a back injury in service.  Service treatment 
records show that in August 1997 he was seen for complaints 
of lower back pain.  He requested a chiropractic consult; and 
the notes indicate one was to be scheduled.  He states that 
he was placed on limited duty for two weeks and ultimately 
returned to full duty.  VA arranged for an exhaustive search 
for records of the injury/treatment in service, but such 
records could not be located.  The Veteran's service 
separation examination report is likewise unavailable.  

On June 2003 VA examination, the Veteran reported that he 
injured his back in 1997 while driving a truck.  He indicated 
that he was seen at the medical clinic and placed on light 
duty for two weeks.  He stated that he had not been seen for 
his back since that time.  Physical examination and X-rays 
were normal.  Chronic lumbar strain without any neurological 
deficit and without any decrease in range of motion was 
diagnosed.

Pursuant to the Board's request for an advisory medical 
opinion in the matter, a VA specialist in orthopedic surgery 
reviewed the claims file and, in an opinion received in June 
2009, stated:

"In my opinion the diagnosis which best fits the 
[Veteran's] current low back symptomatology would be 
chronic lumbar strain.  . . . .Low back pain or lumbago 
is a more general term implying that the practitioner is 
not sure of causation or of the exact structural 
involvement where as chronic lumbar strain implies that 
there has been muscle damage leading to chronic back 
pain.

You have well stated that this man provides no hard 
evidence that he did in fact sustain an injury while on 
active military service.  However, assuming you are 
willing to accept his word that the injury did occur 
while on active duty then in my opinion it is as likely 
as not that the muscular skeletal entity identified . . 
. is causally related to the alleged injury sustained on 
active duty in mid 1997.  His chronic low back pain 
would be consistent with the type of injury that he 
allegedly sustained.

Low back pain has many causes including trauma.  Trauma 
can lead to injury to any of the structures in the lower 
back including muscle, ligaments, disk, bone or 
neurologic tissue."

That the Veteran has a low back disability is well-documented 
in the record; a VHA expert has indicated that the low back 
disability is best characterized as chronic lumbar strain.  
While the record does not show a low back injury in service, 
the Board has no reason to doubt the Veteran's accounts that 
such occurred; they are partially corroborated by STRs that 
reflect he was seen for low back complaints, and requested a 
chiropractic consult.   The remaining critical factor he must 
meet to establish service connection is competent evidence of 
a nexus between the current low back disability and the 
injury in service.  The June 2009 VHA expert's opinion that 
the Veteran's low back disability is at least as likely as 
not related to the injury in service constitutes such 
evidence.  All the requirements for establishing service 
connection for a low back disability are met, service 
connection for chronic lumbar strain is warranted. 


ORDER

Service connection for chronic lumbar strain is granted.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


